UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21236 Dreyfus Stock Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 9/30 Date of reporting period: 12/31/15 The following N-Q relates only to the Registrant's series listed below and does not affect the other series of the Registrant, which has a different fiscal year end and, therefore, different N-Q reporting requirements. A separate N-Q Form will be filed for those series, as appropriate. -Dreyfus International Equity Fund -Dreyfus Small Cap Equity Fund FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus International Equity Fund December 31, 2015 (Unaudited) Common Stocks99.0% Shares Value ($) Australia4.0% ASX 69,202 2,123,107 Commonwealth Bank of Australia 73,006 4,510,363 Goodman Group 570,010 2,580,678 LendLease Group 318,570 3,285,963 Woodside Petroleum 225,274 4,724,724 Belgium1.2% Anheuser-Busch InBev 42,029 France11.9% Airbus Group 58,853 3,951,616 Atos 41,680 3,500,684 AXA 243,883 6,667,465 Cap Gemini 37,199 3,441,971 Carrefour 169,803 4,889,731 Cie Generale des Etablissements Michelin 45,835 4,351,954 Eiffage 35,370 2,281,018 Safran 21,524 1,474,111 Sanofi 100,664 8,589,280 Societe Generale 114,000 5,258,561 Thales 62,119 4,654,706 Total 63,445 2,825,592 Germany7.6% Commerzbank 750,315 a 7,768,435 Continental 25,917 6,290,494 Deutsche Post 116,379 3,277,434 Evonik Industries 92,406 3,066,430 Infineon Technologies 374,285 5,477,248 ProSiebenSat.1 Media 98,157 4,965,201 Wacker Chemie 27,763 2,322,481 Hong Kong1.6% AIA Group 1,193,800 Ireland1.6% Bank of Ireland 8,757,094 a 3,209,487 Smurfit Kappa Group 152,701 3,897,127 Israel2.9% Bezeq The Israeli Telecommunication 1,221,249 2,687,634 Teva Pharmaceutical Industries, ADR 153,891 10,101,405 Italy3.4% Assicurazioni Generali 119,561 2,186,064 Banco Popolare 164,533 a 2,256,171 Enel 1,021,256 4,271,711 Prysmian 99,249 2,170,971 Telecom Italia 3,046,377 a 3,839,728 Japan23.3% Aisin Seiki 167,200 7,188,900 Chubu Electric Power 309,200 4,229,364 East Japan Railway 28,600 2,687,891 Fujitsu 899,000 4,474,654 Hitachi Chemical 121,200 1,920,453 Japan Airlines 123,200 4,411,973 KDDI 267,800 6,932,530 Mitsubishi Electric 499,000 5,231,776 Mizuho Financial Group 2,135,300 4,262,559 Murata Manufacturing 20,200 2,899,239 Nintendo 29,200 4,019,726 Nippon Shokubai 31,400 2,182,015 Nitto Denko 40,700 2,968,853 Panasonic 682,500 6,926,624 Resona Holdings 816,800 3,964,633 Secom 40,600 2,747,386 Seven & I Holdings 191,600 8,736,083 Shionogi & Co. 82,800 3,743,281 Sony 266,700 6,533,720 Sumitomo Mitsui Financial Group 231,100 8,717,622 TDK 44,800 2,865,626 Tosoh 780,000 4,005,605 Luxembourg1.0% APERAM 118,788 a Netherlands2.0% Heineken 54,236 4,628,983 NXP Semiconductors 48,295 a 4,068,854 Portugal1.1% Galp Energia 424,301 Singapore1.9% ComfortDelGro 669,700 1,432,466 Oversea-Chinese Banking 785,500 4,854,758 Singapore Exchange 328,200 1,775,450 Spain3.3% ACS Actividades de Construccion y Servicios 137,330 4,000,951 Banco Bilbao Vizcaya Argentaria 1,134,393 8,272,701 Distribuidora Internacional de Alimentacion 367,248 a 2,157,613 Sweden2.4% Boliden 157,737 2,615,368 SKF, Cl. B 232,211 3,743,657 Svenska Cellulosa, Cl. B 145,149 4,215,260 Switzerland7.1% Actelion 24,324 a 3,346,944 Adecco 55,613 a 3,818,599 Credit Suisse Group 198,608 a 4,292,582 Julius Baer Group 93,876 a 4,500,763 Novartis 129,803 11,095,118 Swiss Life Holding 14,685 a 3,941,157 United Kingdom22.1% AstraZeneca 179,285 12,121,346 Aviva 613,145 4,632,982 BAE Systems 428,440 3,153,242 BG Group 333,099 4,830,401 HSBC Holdings 1,216,596 9,600,746 Imperial Tobacco Group 117,644 6,187,588 Marks & Spencer Group 708,563 4,708,669 National Grid 319,485 4,394,292 Petrofac 182,953 2,143,593 Prudential 271,501 6,078,375 RELX 393,849 6,622,960 Sky 405,385 6,632,519 Unilever 290,724 12,448,228 Whitbread 51,289 3,314,536 Wolseley 56,874 3,091,624 WPP 265,609 6,113,748 United States.6% iShares MSCI EAFE ETF 47,020 Total Investments (cost $444,553,632) % Cash and Receivables (Net) % Net Assets % ADR - American Depository Receipts ETF - Exchange Traded Fund a Non-income producing security. At December 31, 2015, net unrealized depreciation on investments was $12,977,462 of which $17,225,421 related to appreciated investment securities and $30,202,883 related to depreciated investment securities. At December 31, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Financial 24.9 Consumer Discretionary 16.2 Consumer Staples 11.1 Health Care 11.2 Industrial 12.7 Information Technology 5.5 Materials 6.2 Energy 4.5 Utilities 3.0 Telecommunication Services 3.1 Exchange-Traded Funds .6 † Based on net assets. The following is a summary of the inputs used as of December 31, 2015 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Foreign Common Stocks† 14,170,259 414,644,897 †† - Exchange-Traded Funds† 2,761,014 - Other Financial Instruments: Forward Foreign Currency Exchange Contracts ††† - 5,281 - † See Statement of Investments for additional detailed categorizations. †† Securities classified within Level 2 at period end as the values were determined pursuant to the fund's fair valuation procedures. See note above for additional information. †††Amount shown represents unrealized appreciation at period end. STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS December 31, 2015 (Unaudited) Foreign Forward Foreign Currency Currency Unrealized Exchange Contracts Amounts Proceeds ($) Value ($) Appreciation ($) Sales: Australian Dollar, Expiring 1/4/2016 a 1,771,189 1,295,943 1,290,662 5,281 Counterparty: a UBS The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Small Cap Equity Fund December 31, 2015 (Unaudited) Common Stocks99.5% Shares Value ($) Banks11.1% Bank of Hawaii 13,809 868,586 Boston Private Financial Holdings 35,365 401,039 First Horizon National 59,084 857,900 First Republic Bank 14,119 932,701 SVB Financial Group 3,310 a 393,559 Synovus Financial 36,773 1,190,710 Webster Financial 25,979 966,159 Capital Goods7.2% AGCO 15,539 b 705,315 Carlisle 8,538 757,235 Chart Industries 12,143 a 218,088 MSC Industrial Direct, Cl. A 6,793 382,242 Snap-on 6,420 1,100,581 Timken 15,422 440,915 Commercial & Professional Services3.7% Advisory Board 15,783 a 782,995 Clean Harbors 14,167 a 590,056 Herman Miller 17,848 512,238 Consumer Durables & Apparel1.3% Toll Brothers 19,098 a Consumer Services5.1% Cheesecake Factory 17,200 793,092 Grand Canyon Education 19,538 a 783,865 Service Corporation International 38,927 1,012,881 Diversified Financials3.8% E*TRADE Financial 33,283 a 986,508 Raymond James Financial 16,392 950,244 Energy5.9% Dril-Quip 10,132 a 600,118 Energen 15,510 635,755 Oceaneering International 14,724 552,445 Oil States International 16,956 a 462,051 RPC 60,831 b 726,930 Exchange-Traded Funds.9% iShares Russell 2000 Value ETF 4,673 Food & Staples Retailing3.4% Casey's General Stores 8,484 1,021,898 United Natural Foods 17,363 a,b 683,408 Health Care Equipment & Services8.9% Air Methods 20,451 a,b 857,510 Globus Medical, Cl. A 19,728 a 548,833 HealthSouth 15,823 550,799 LifePoint Health 12,129 a 890,269 MEDNAX 12,745 a 913,307 WellCare Health Plans 9,154 a 715,934 Insurance1.7% First American Financial 23,578 Materials1.0% Royal Gold 8,243 300,622 Stillwater Mining 20,869 a,b 178,847 Media2.8% E.W. Scripps, Cl. A 34,084 647,596 New York Times, Cl. A 56,027 751,882 Real Estate9.8% Alexandria Real Estate Equities 6,872 c 620,954 Brixmor Property Group 26,360 c 680,615 CyrusOne 20,089 c 752,333 EPR Properties 13,156 c 768,968 Equity Commonwealth 30,962 a,c 858,576 Healthcare Trust of America, Cl. A 26,025 701,894 Kite Realty Group Trust 20,983 c 544,089 Retailing3.9% Dick's Sporting Goods 14,515 513,105 Guess? 25,705 b 485,310 Staples 50,377 477,070 Urban Outfitters 22,582 a 513,741 Semiconductors & Semiconductor Equipment3.7% First Solar 10,658 a,b 703,321 Semtech 19,890 a 376,319 Teradyne 38,488 795,547 Software & Services10.6% Acxiom 27,099 a 566,911 Amdocs 15,710 857,295 CoreLogic 19,446 a 658,442 Leidos Holdings 9,472 532,895 PTC 15,297 a 529,735 Synchronoss Technologies 10,702 a,b 377,031 Synopsys 18,145 a 827,593 TiVo 66,257 a 571,798 VeriFone Systems 14,506 a 406,458 Technology Hardware & Equipment4.4% Electronics For Imaging 13,479 a 630,008 F5 Networks 2,561 a 248,315 IPG Photonics 6,617 a,b 589,972 National Instruments 25,637 735,526 Transportation3.5% Alaska Air Group 7,886 b 634,902 Kirby 7,960 a 418,855 Knight Transportation 10,410 252,234 Ryder System 8,004 454,867 Utilities6.8% Atmos Energy 14,043 885,271 CMS Energy 22,583 814,795 NiSource 48,008 936,636 Portland General Electric 22,239 808,832 Total Common Stocks (cost $42,822,506) Investment of Cash Collateral for Securities Loaned1.5% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $750,081) 750,081 d Total Investments (cost $43,572,587) % Liabilities, Less Cash and Receivables %) ) Net Assets % ETFExchange-Traded Fund a Non-income producing security. b Security, or portion thereof, on loan. At December 31, 2015, the value of the fund's securities on loan was $5,175,840 and the value of the collateral held by the fund was $5,334,981, consisting of cash collateral of $750,081 and U.S. Government and Agency securities valued at $4,584,900. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. At December 31, 2015, net unrealized appreciation on investments was $7,284,869 of which $10,570,039 related to appreciated investment securities and $3,285,170 related to depreciated investment securities. At December 31, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Banks 11.1 Software & Services 10.6 Real Estate 9.8 Health Care Equipment & Services 8.9 Capital Goods 7.2 Utilities 6.8 Energy 5.9 Consumer Services 5.1 Technology Hardware & Equipment 4.4 Retailing 3.9 Diversified Financials 3.8 Commercial & Professional Services 3.7 Semiconductors & Semiconductor Equipment 3.7 Transportation 3.5 Food & Staples Retailing 3.4 Media 2.8 Insurance 1.7 Money Market Investment 1.5 Consumer Durables & Apparel 1.3 Materials 1.0 Exchange-Traded Funds .9 † Based on net assets. The following is a summary of the inputs used as of December 31, 2015 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks† 49,677,739 - - Exchange-Traded Funds 429,636 - - Mutual Funds 750,081 - - † See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Stock Funds By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: February 23, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: February 23, 2016 By: /s/ James Windels James Windels Treasurer Date: February 23, 2016 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
